Exhibit 10.26

SECOND AMENDED AND RESTATED
FACULTATIVE MASTER CERTIFICATE

This Second Amended and Restated Facultative Master Certificate (hereinafter the
“Master Certificate”) is issued by XL Reinsurance America Inc., a New York
insurance corporation with administrative offices in Stamford, Connecticut
(hereinafter the “Reinsurer”) to XL Capital Assurance Inc., a financial guaranty
insurance corporation organized under the laws of the State of New York
(hereinafter the “Company”).

WITNESSETH:

WHEREAS, the Company and the Reinsurer are parties to a Facultative Master
Certificate effective as of November 1, 2002, which was amended and restated
pursuant to the First Amended and Restated Facultative Master Certificate,
effective as of August 4, 2006 (as so amended and restated, hereinafter the
“Original Agreement”);

WHERAS, the Company and the Reinsurer desire to amend and restate the Original
Agreement in the manner and on the terms and conditions set forth herein;

NOW THEREFORE, in consideration of the mutual covenants of this Master
Certificate, and good and valuable consideration, the receipt and sufficiency of
which are hereby expressly acknowledged, the parties agree as follows:

Certain capitalized terms used herein have the meanings set forth in the
DEFINITIONS Article of this Master Certificate.

ARTICLE I
BUSINESS COVERED

A.     

This Master Certificate shall apply to financial guaranty insurance policies, as
defined in paragraph B of this Article, which are underwritten directly by the
Company or retroceded from XL Capital Assurance (U.K.) Limited (“XLCA UK”), a
subsidiary of the Company to the Company and which the Reinsurer accepts to
reinsure hereunder in accordance with the provisions of Article II hereof.

  B.     

Financial guaranty insurance policies (whether written by the Company or XLCA UK
are hereinafter individually referred to as the “Policy” or collectively the
“Policies”) are Policies which, in the reasonable judgment of the Company, are
considered, at the time such Policies are bound or written, financial guaranty
insurance under Section 6901(a) of the New York Insurance Law or any succeeding
statutory provision, in each case as may be amended, modified or interpreted
from time to time in any regulation, bulletin or opinion promulgated by the New
York Department of Insurance.

 

--------------------------------------------------------------------------------




ARTICLE II
REINSURANCE SUBMISSIONS AND CERTIFICATE

A.     

The Company shall submit any Policy or other documentation describing the risk
proposed for cession hereunder to the Reinsurer for acceptance. Each such
submission shall contain such information about the risk proposed to be
reinsured as the Reinsurer may require and shall be submitted to the Reinsurer
by electronic mail or facsimile pursuant to instructions provided to the Company
by the Reinsurer. The Reinsurer shall promptly acknowledge receipt of each
proposed cession to the Company. Each proposed cession shall be considered
accepted for reinsurance by the Reinsurer after the close of two (2) Business
Days from the receipt of the proposed cession by the Reinsurer unless rejected
by the Reinsurer prior to the close of business on such second Business Day.
Business Day shall mean any day other than Saturday, Sunday or other day on
which commercial banking institutions in New York, New York are authorized or
obligated by law to be closed. Subject to Section (C) of this Article II, the
Reinsurer shall have the right, in its sole discretion, to accept or reject any
proposed cession presented to the Reinsurer by the Company.

  B.     

As soon as reasonably practical following the acceptance of a proposed cession
for reinsurance hereunder, the Company and the Reinsurer will execute a
reinsurance certificate (the “Reinsurance Certificate”) setting forth the
specific terms of the reinsurance. Each executed Reinsurance Certificate with
respect to any Policy is hereby incorporated by reference as if fully set forth
herein; provided that, in the event of any conflict or inconsistency between the
terms of this Master Certificate and the terms of any Reinsurance Certificate,
the terms of this Master Certificate shall control; provided, further, however,
that in the event that each of the parties agree in writing in any Reinsurance
Certificate to specifically amend any provision of this Master Certificate with
respect to such Reinsurance Certificate, then in such case the amendatory
language in such Reinsurance Certificate shall control.

  C.     

For Policies underwritten or reinsured by the Company where the amount of the
insured obligation may vary, whether as a result of indexation, currency
fluctuations or otherwise, relative to the Company’s single risk limits under
Section 6904 of the New York State Insurance Law, once the Policy has been
accepted by the Reinsurer under Section (A) of this Article II or previously
ceded in the case of Policies underwritten or reinsured prior to the date on
which affirmative acceptances by the Reinsurer were required, then to the
extent, but only to the extent the amount of the insured obligation under the
Policy would exceed the Company’s then applicable single risk limits under
Section 6904 of the New York State Insurance Law, then all excess risk over such
limit shall be automatically ceded to the Reinsurer hereunder (the intent being
that the Reinsurer automatically assumes all risk in excess of the Company’s
single risk limits for such Policies). The Company and the Reinsurer shall
promptly prepare Reinsurance Certificates memorializing such automatic cessions.

2

--------------------------------------------------------------------------------




ARTICLE III
TERM OF REINSURANCE

The Company will cede, and the Reinsurer will accept, as facultative reinsurance
the Reinsurer’s share of the Losses and Loss Adjustment Expenses with respect to
the Policy or Policies indicated in each Reinsurance Certificate executed by the
parties to this Master Certificate. Each such Reinsurance Certificate shall
identify the share of such liabilities ceded and whether such cession is to be
made on either a quota share or excess of loss basis. The Reinsurer’s liability
shall commence, with respect to each such Policy, on the effective date of
reinsurance specified in the related Reinsurance Certificate and terminate
simultaneously with the termination of the Company’s obligations arising under
such Policies. From time to time, as the Company and Reinsurer may mutually
agree, any cession or cessions may be terminated in whole or in part or
converted from quota share to excess of loss or vice versa.

ARTICLE IV
COMMENCEMENT AND TERMINATION

A.     

This Master Certificate shall become effective at 12:01 a.m. New York time,
March 1, 2007 and shall remain in full force and effect until terminated as
provided in this Article.

  B.     

Either party shall have the right to terminate this Master Certificate at any
time by giving no less than sixty (60) days prior written notice by certified
mail to the other party, stating therein the date on which termination shall
become effective (the "Termination Effective Date”). In determining whether the
requisite number of days' notice has been given in any case, the date of
termination shall be counted but the date of mailing shall not.

  C.     

In the event of the termination of this Master Certificate, the Reinsurer shall
remain liable for Losses and Loss Adjustment Expenses relating thereto occurring
under or arising out of all Reinsurance Certificates relating to Policies
written on or prior to the Termination Effective Date, including those written
during the period between the transmittal of a termination notice and the
Termination Effective Date, until all obligations and liabilities incurred by
each party hereunder are fully performed and discharged.

  D.     

In addition, the Company and the Reinsurer may, by mutual agreement and the
prior approval of the Superintendent of Insurance of Insurance of New York,
terminate this Master Certificate on a cut-off basis upon payment by the
Reinsurer of an amount determined by a commutation formula agreed to by the
Company and the Reinsurer. In the event of termination pursuant to this Article
IV.D., the Reinsurer shall be released and discharged of all liabilities
whatsoever arising under this Master Certificate, whether such liabilities are
known or unknown as of said termination date.

3

--------------------------------------------------------------------------------




E.     

Except as provided in this Article, Section IV.D. or the SPECIAL TERMINATION
Article, Section XIV.B.(i), in the event of the termination of this Master
Certificate the provisions of this Master Certificate shall continue to apply to
all Reinsurance Certificates relating to Policies written on or prior to the
Termination Effective Date.

ARTICLE V
TERRITORY

The reinsurance provided hereunder shall apply to Policies regardless of where
issued or of the location of the risks covered thereby.

4

--------------------------------------------------------------------------------



ARTICLE VI
PREMIUM

A.     

As consideration for the reinsurance provided herein, the Company shall pay to
the Reinsurer the portion of the Net Written Premium received by the Company set
forth in each Reinsurance Certificate. “Net Written Premium” shall mean (x) in
the case of quota share reinsurance, the gross premium (including any additional
premiums or return premiums) and (y) in the case of excess of loss reinsurance,
such premium as shall have been agreed to between the Reinsurer and the Company
in the Reinsurance Certificate, in each case, with respect to Policies reinsured
hereunder less the amount of any ceding commission allowed by the Reinsurer.

  B.     

The reinsurance premium payable hereunder shall be accounted for in the monthly
Bordereaux as set forth in the ACCOUNTS, REPORTS AND REMITTANCES Article. If
obligations covered by a Policy are refunded in advance of maturity and a credit
is allowed to the premium charged for insuring the refunding obligations, the
Reinsurer shall refund to the Company its portion of any premium credited to the
refunded obligations.

 

ARTICLE VII
ACCOUNTS, REPORTS AND REMITTANCES

A.     

As evidence that a risk is reinsured hereunder, the Company will furnish to the
Reinsurer a copy of the Reinsurance Certificate, fully executed by both parties,
within thirty (30) days following the Reinsurer’s acceptance of a risk.

  B.     

(i)

Within forty-five (45) days following the end of each calendar quarter in which
there is any activity, the Company will furnish to the Reinsurer a bordereaux
substantially in the form and containing the information set forth in Exhibit A
to this Master Certificate (the “Bordereaux”), as respects each Policy reinsured
hereunder and bound during such month. The Bordereaux shall reflect, as
applicable, the Net Written Premium payable to the Reinsurer by the Company, the
gross premium and any ceding commission on gross premium as set forth in the
PREMIUM Article and the Reinsurance Certificate.         (ii) In addition,
within forty-five (45) days after the end of each calendar quarter, the Company
shall report to the Reinsurer the Reinsurer’s share of the following on a
cumulative basis:           1) Unearned premium reserve;             2)
Outstanding Loss and Loss Adjustment Expense reserve;


5

--------------------------------------------------------------------------------



    3)     

Incurred Losses;

            4)     

Contingency Reserve;

            5)     

Loss and Loss Adjustment Expenses paid by the Company, after deduction for any
amounts paid under a Special Account, as set forth in paragraph F of this
Article;

            6)     

A copy of any applicable notices of loss; and

            7)     

The net loss balance due either the Company or the Reinsurer.

        C.     

The Company will pay the Reinsurer any amount shown due the Reinsurer, and the
Reinsurer will pay any amount shown due the Company, which amount shall be paid
by the owing party within fifteen (15) days following the Reinsurer’s receipt of
the monthly or quarterly report. All payments due hereunder shall be remitted by
wire transfer in immediately available funds. If a party shall dispute the
amount owing to the second party as set forth in any monthly or quarterly
report, the first party nevertheless shall pay any amount in dispute (plus
interest payable at the same rate as the first six-month U.S. Treasury Bill
issued during that quarter) to the second party as provided in this paragraph,
pending resolution of the dispute.

        D.     

The parties to this Master Certificate shall, upon request of the other party,
provide the other with their annual and quarterly statutory financial statements
in the form prescribed by the National Association of Insurance Commissioners
(NAIC) or any insurance regulatory authority having jurisdiction over the
parties, as soon as such financial statements are available.

        E.     

Each party hereto shall have and may exercise at any time and from time to time,
the right to offset any balance or balances, whether on account of premiums or
on account of losses or otherwise, due from such party against any balance or
balances due to the other party under this Master Certificate or any other
agreement between the parties, and the party asserting the right of offset shall
have and may exercise such right whether the balance or balances due to such
party from the other are on account of premiums or on account of losses or
otherwise and regardless of the capacity in which each party acted under this
Master Certificate or such other agreement or agreements between the parties;
provided, however, that in the event of insolvency of a party hereto, offsets
shall be allowed only in accordance with the provisions of applicable law or
regulations.

        F.     

Notwithstanding anything herein to the contrary, should payment due from the
Reinsurer exceed $500,000.00, as respects any one loss, the Company may give the
Reinsurer notice of payment made or its intention to make payment on a certain
date. If the Company has paid the loss, the Reinsurer will make payment five (5)
Business Days, as defined below, days after receipt of the above report. If the
Company intends to pay the loss by a certain date and has submitted a

6

--------------------------------------------------------------------------------



 

 

satisfactory proof of loss or similar document, payment will be due from the
Reinsurer twenty-four (24) hours prior to that date, provided the Reinsurer has
a period of five (5) Business Days after receipt of said notice to dispatch the
payment. Cash loss amounts specifically remitted by the Reinsurer as set forth
herein will be credited to its next quarterly or monthly account. As used
herein, "Business Day" shall mean any day other than a Saturday, Sunday or a day
on which banking institutions in either New York or Connecticut are permitted or
obligated by law to be closed for regular banking business.

 

ARTICLE VIII
LOSS, LOSS ADJUSTMENT EXPENSE, SALVAGE AND RECOVERIES

A.     

Settlement of any Loss made by the Company or XLCA UK, as applicable, whether
under or in respect of a Policy or by way of compromise, shall be
unconditionally binding upon the Reinsurer. If such settlement involves the
refinancing of the obligations insured under a new Policy (the “Refinanced
Obligations”) by the issuance of new obligations that are insured or reinsured
by the Company, as applicable (the “Refinancing Obligations”), the Reinsurer
shall assume under this Master Certificate the same proportionate share of the
Refinancing Obligations as the Reinsurer assumed of the Refinanced Obligations;
however, such Refinancing Obligations shall not be in amounts greater than the
amounts assumed by the Reinsurer relating to the original Policy. All salvages
and recoveries received subsequent to a loss settlement shall be applied as if
recovered or received prior to the settlement and all necessary adjustments
shall be made by the parties hereto. The Reinsurer shall benefit proportionally
in all salvages and recoveries and the Company will credit the Reinsurer with
its proportionate share of any such salvages and recoveries on account of claims
and settlements involving the reinsurance hereunder. The “proportionate shares”
referred to in this paragraph will be computed and reimbursed in accordance with
paragraphs (B) and (C) of this Article, as applicable. As provided in Sections
(B) and (C), as applicable, the Company is entitled to bill and collect from the
Reinsurer its proportionate share of Loss Adjustment Expenses on a quarterly or
annual basis with adjustments to be made from time to time based Losses,
recoveries and salvage.

  B.     

In the event that reinsurance is provided hereunder on a quota share basis, the
Reinsurer shall bear its proportionate share of all Loss Adjustment Expenses
incurred by (or allocated to) the Company in the same proportion to the
Reinsurer's participation in Losses hereunder, and shall receive its
proportionate share of any recoveries of such Loss Adjustment Expenses. The
parties shall share recoveries and salvage proportionately.

  C.     

In the event that reinsurance is provided hereunder on an excess of loss basis,
the Reinsurer shall be responsible for its share of the Loss Adjustment Expenses
with respect to a Loss recoverable hereunder. Such Loss Adjustment Expense
amount


7

--------------------------------------------------------------------------------



 

shall be apportioned according to a fraction, the numerator of which shall be
the amount of Loss (after giving effect to any recoveries and salvage) reinsured
under the Reinsurance Certificate and the denominator of which shall be the
total amount of Loss payable by (or allocated to) the Company (after giving
effect to any recoveries and salvage). The parties shall receive a share of any
recovery of such Loss Adjustment Expenses in accordance with the same fraction;
provided, however, that the Reinsurer shall be reimbursed in priority to the
Company to the extent of the Reinsuer’s allocated net Loss (i.e., after giving
effect to any such recovery or salvage). The intent of the preceding sentence
being to put the Reinsurer in the same position as though the recovery or
salvage had not been incurred as a Loss.

  D.     

Notwithstanding the foregoing, the Company shall, upon the request of the
Reinsurer, provide information relating to any Loss and Loss Adjustment Expense,
in a level of detail and with such frequency as shall be reasonably requested by
the Reinsurer. The Reinsurer’s share of Losses, Loss Adjustment Expenses and
loss recoveries shall be reflected in the quarterly report in accordance with
the ACCOUNTS, REPORTS AND REMITTANCES Article.

  E.     

The Reinsurer's liability on policies accepted for reinsurance hereunder shall
attach simultaneously with that of the Company, and all reinsurance with respect
to which the Reinsurer shall be liable by virtue of this Master Certificate
shall be subject in all respects to the same risks, terms, rates, conditions,
interpretations, assessments and waivers, and to the same modifications,
alterations and cancellations, as the respective Policies of the Company to
which such reinsurance relates, the true intent of this Master Certificate being
that the Reinsurer shall, in every case to which this Master Certificate applies
and in the proportion specified herein, follow the fortunes of the Company, and
the Reinsurer shall be bound, without limitation, by all payments and
settlements entered into by the Company or XLCA UK, as applicable, in good
faith, provided such payments and settlements are subject to the terms and
conditions of this Master Certificate.

ARTICLE IX
CURRENCY

A.     

All premium and other payments and all accounts and reports provided pursuant to
this Master Certificate, any security required by the STATUTORY FINANCIAL
STATEMENT CREDIT Article and any awards pursuant to the ARBITRATION Article or
court judgments arising out of this Master Certificate or the Reinsurance
Certificates shall be in United States currency.

  B.     

Premiums paid to the Company for Policies covered by this Master Certificate in
other than United States currency shall be paid by the Company to the Reinsurer
in United States dollars at the rates of exchange used by the Company in its own


8

--------------------------------------------------------------------------------



 

books of account at the time of the settlement, including any subsequent
adjustment to such account.

  C.     

The amounts recoverable by the Company from the Reinsurer for payments in other
than United States currency shall be converted into United States dollars at the
same rates of exchange as were used by the Company in its own books of account
at the time of the settlement, including any subsequent adjustment to such
account.

  D.     

For Policies where (i) the obligation insured thereunder is denominated in a
foreign currency, (ii) the Reinsurer’s limit of liability is denominated in
United States dollars and (iii) the amount insured is such that the Reinsurer’s
applicable limit of liability for the cessions is applicable using the currency
exchange rate in effect on the Policy effective date, the Reinsurer’s percentage
participation shall be calculated by converting the Reinsurer’s limit of
liability using the currency exchange rate in effect on the Policy effective
date, and the Reinsurer shall be entitled to its proportionate share of premiums
and liable for its proportionate share of Policy payments based on such
percentage notwithstanding any subsequent changes in the currency exchange that
would result in the Reinsurer’s limit of liability being exceeded, the intent
being that the Reinsurer shall bear the currency exchange rate risk for its
proportionate share in all cases.

  E.     

The provisions of Section (D) of this Article IX shall be subject to Section (C)
of Article II of this Agreement.

ARTICLE X
TAXES

The Company will be liable for premium taxes on premiums reported to the
Reinsurer hereunder.

ARTICLE XI
ACCESS TO RECORDS

The Company shall place at the disposal of the Reinsurer, and the Reinsurer
shall have the right to inspect, through its authorized representatives, at all
reasonable times during the term of this Master Certificate and thereafter to
the extent relating to claims made under Policies written on or prior to the
Termination Effective Date, the books, records and papers of the Company
pertaining to the reinsurance provided hereunder.

9

--------------------------------------------------------------------------------




ARTICLE XII
INSOLVENCY

In the event of insolvency and the appointment of a conservator, liquidator or
statutory successor of Company, the portion of any risk or obligation assumed by
the Reinsurer shall be payable to the conservator, liquidator, or statutory
successor on the basis of claims allowed against the Company by any court of
competent jurisdiction or by any conservator, liquidator, or statutory successor
of the Company having authority to allow such claims, without diminution because
of that insolvency, or because the conservator, liquidator, or statutory
successor has failed to pay all or a portion of any claims.

It is understood, however, that in the event of the insolvency of the Company
the liquidator or receiver or statutory successor of Company shall give written
notice to Reinsurer of the pendency of a claim against the Company on the Policy
or Policies reinsured hereunder within a reasonable time after such claim is
filed in the insolvency proceeding and during the pendency of such claim.
Reinsurer may investigate such claim and interpose, at its own expense, in the
proceeding where such claim is to be adjudicated, any defense or defenses which
it may deem available to the Company or its liquidator or receiver or statutory
successor. It is further understood that the expense thus incurred by Reinsurer
shall be chargeable, subject to court approval, against the Company as part of
the expense of liquidation to the extent of a proportionate share of the benefit
which may accrue to the Company as a result of the defense undertaken by
Reinsurer.

ARTICLE XIII
AMENDMENTS AND ASSIGNMENT

This Master Certificate may be changed, altered or amended as the parties may
agree, provided such change, alteration or amendment is evidenced in writing or
by endorsement to this Master Certificate and signed by the parties hereto. Such
writing or endorsement will then constitute a part of this Master Certificate.

No assignment or change of the Company’s interest hereunder, whether voluntary
or involuntary and whether by merger or reinsurance or reinsurance of its entire
business with another company or otherwise, shall be binding upon the Reinsurer.

ARTICLE XIV
SPECIAL TERMINATION

A. (i)       The Company shall have the right, at its option, to effect
termination of this Master Certificate (the “Special Termination Right”) at any
time effective as of any date (“Company Special Terminate Date”), by giving


10

--------------------------------------------------------------------------------



 

    30 days’ prior written notice to the Reinsurer by certified mail, in the
event that:             1.     

The Reinsurer fails to maintain the minimum capital and surplus requirements and
any other solvency requirements as determined under the laws of the Reinsurer’s
domicile jurisdiction; or

      2.     

The Reinsurer has a rating below A- from Standard & Poor’s Corporation or below
Aa3 from Moody’s Investors Service.

          (ii)        In the event that the Company's right to exercise its
Special Termination Right is triggered upon the occurrence of any of the
foregoing events, in lieu of the Company's exercising its Special Termination
Right, the Reinsurer may, subject to receipt of the Company's prior consent and
receipt of all required regulatory approvals, provide a reinsurer acceptable to
the Company that satisfies each of the applicable requirements of Section 6906
of New York's Insurance Law (or any successor statute thereto) (an “Assuming
Reinsurer”) to novate all of the Reinsurer's liabilities and obligations under
this Master Certificate with the same effect as if such Assuming Reinsurer had
directly entered into this Master Certificate in place of the Reinsurer (a
“Novation”). Notwithstanding anything herein to the contrary, the Reinsurer
recognizes the Company’s right to terminate this Master Certificate pursuant to
the Special Termination Right and agrees and acknowledges that any Novation is
subject to the Company’s right to exercise the Special Termination Right, which
the Company may exercise at any time before, during or after such a Novation is
in place and the Company’s prior written consent to any such Novation.        
B. The Reinsurer shall have the right, at its option, to effect termination of
this Master Certificate at any time effective as of any date (“Reinsurer Special
Termination Date”) by giving not less than thirty (30) days prior written notice
to the Company by certified mail upon the occurrence of either one of the
following events:             1. A Company Change in Control (as defined below);
or             2. A downgrade of the Company’s Standard & Poor’s financial
strength rating below AA or a downgrade of the Company’s Moody’s financial
strength rating below Aa2.             For purposes of this Master Certificate,
a “Company Change in Control” will be deemed to occur in the event that (i) the
ownership in Security Capital Assurance Ltd (“SCA”) by the Reinsurer or by the
Reinsurer and its affiliates, falls below thirty-five percent (35%) or (ii)
SCA’s direct or indirect ownership interest in the issued and outstanding shares
of voting securities of the Company falls below ninety-five percent (95%).


11

--------------------------------------------------------------------------------




C.     

With respect to any termination as set forth in this Special Termination
provision; the Company shall have the option, in its sole discretion, to
reassume the liabilities or to effectuate termination of such liabilities on a
run-off basis with regard to the Policies reinsured hereunder. In the event the
Company elects to effectuate termination of the liabilities under the Policies
reinsured hereunder on a run-off basis, the Reinsurer shall remain liable for
Losses and Loss Adjustment Expenses relating thereto occurring under or arising
out of all Reinsurance Certificates relating to Policies written on or prior to
the Company Special Termination Date or Reinsurer Special Termination Date, as
applicable, until all obligations and liabilities incurred by each party
hereunder or under the Reinsurance Certificate(s) are fully performed and
discharged. Accounts, reports and remittances due under such run-off shall be
reported and remitted by the parties hereto pursuant to terms set forth in the
ACCOUNTS, REPORTS AND REMITTANCES Article.

ARTICLE XV
STATUTORY FINANCIAL STATEMENT CREDIT

A.     

The Reinsurer, upon the request and at the discretion of the Company, shall take
all steps necessary to ensure that the Company obtains full financial statement
credit in its domiciliary state for contingency reserves established in respect
of the Policies, Losses and Loss Adjustment Expenses for the reinsurance ceded
to the Reinsurer hereunder, including the posting of security, if required, as
set forth in this Article XV.

  B.     

As regards Policies issued by the Company coming within the scope of this Master
Certificate, the Company agrees that when it shall file with the insurance
regulatory authority or set up on its books reserves for unearned premium and
losses covered hereunder which it shall be required by law to set up, it will
forward to the Reinsurer a statement showing the proportion of such reserves
which is applicable to the Reinsurer. Notwithstanding any other provision of
this Master Certificate or any Reinsurance Certificate to the contrary, if the
Reinsurer becomes unauthorized in any jurisdiction where authorization is
required by insurance regulatory authorities in order for the Company to obtain
credit on its statutory quarterly and annual statements filed with such
jurisdiction for the reinsurance provided pursuant to this Master Certificate,
the Reinsurer hereby agrees to fund such reserves in respect of unearned
premium, known outstanding losses that have been reported to the Reinsurer, Loss
Adjustment Expenses, and contingency reserves established in respect of the
Policies, Losses and Loss Adjustment Expenses paid by the Company but not
recovered from the Reinsurer, as shown in the statement prepared by the Company
(hereinafter referred to as "Reinsurer's Obligations") by a reinsurance trust in
compliance with New York Insurance Regulation 114, as it may be amended form
time to time, funds withheld, cash advances or a Letter of Credit in compliance
with New York Insurance Regulation 133, as it may be amended from time to time.
The

12

--------------------------------------------------------------------------------



 

Reinsurer shall have the option of determining the method of funding provided it
is in compliance with the provisions of Section 6906 of New York's Insurance Law
(and any successor statute thereto) and New York Insurance Regulation 20, as
each may be amended from time to time.

  C.     

When funding by a Letter of Credit, the Reinsurer agrees to apply for and secure
timely delivery to the Company of a clean, irrevocable and unconditional Letter
of Credit issued by a bank in compliance with New York Insurance Regulation 133,
as it may be amended form time to time, in an amount equal to the Reinsurer's
Obligations. Such Letter of Credit shall be issued for a period of not less than
one year, and shall be automatically extended for one year from its date of
expiration or any future expiration date unless thirty (30) days (sixty (60)
days where required by insurance regulatory authorities) prior to any expiration
date the issuing bank shall notify the Company by certified or registered mail
that the issuing bank elects not to consider the Letter of Credit extended for
any additional period.

  D.     

The Reinsurer and Company agree that the Letters of Credit provided by the
Reinsurer pursuant to the provisions of this Master Certificate may be drawn
upon at any time, notwithstanding any other provision of this Master
Certificate, and be utilized by the Company or any successor, by operation of
law, of the Company including, without limitation, any liquidator,
rehabilitator, receiver or conservator of the Company for the following
purposes, unless otherwise provided for in a separate Trust Agreement:

      (a)     

to reimburse the Company for the Reinsurer's Obligations, the payment of which
is due under the terms of this Master Certificate and which has not been
otherwise paid;

      (b)     

to make refund of any sum which is in excess of the actual amount required to
pay the Reinsurer's Obligations under this Master Certificate;

      (c)     

to fund an account with the Company for the Reinsurer's Obligations. Such cash
deposit shall be held in an interest bearing account separate from the Company's
other assets, and interest thereon not in excess of the prime rate shall accrue
to the benefit of the Reinsurer;

      (d)     

to pay the Reinsurer's share of any other amounts the Company claims are due
under this Master Certificate.

   

In the event the amount drawn by the Company on any Letter of Credit is in
excess of the actual amount required for (a) or (c), or in the case of (d), the
actual amount determined to be due, the Company shall promptly return to the
Reinsurer the excess amount so drawn. All of the foregoing shall be applied
without diminution because of insolvency on the part of the Company or the
Reinsurer.

13

--------------------------------------------------------------------------------




E.     

The issuing bank shall have no responsibility whatsoever in connection with the
propriety of withdrawals made by the Company or the disposition of funds
withdrawn, except to ensure that withdrawals are made only upon the order of
properly authorized representatives of the Company.

  F.     

At annual intervals no later than fifteen days (15) prior to the end of each
calendar year, the Company shall prepare a specific statement (the "Preliminary
Statement") estimating the Reinsurer's Obligations, for the purpose of amending
the Letter of Credit, in the following manner:

      (a)     

If the Preliminary Statement shows that the Reinsurer's Obligations are
estimated to exceed the balance of credit as of the year end, the Reinsurer
shall, no later than five (5) days prior to the end of the calendar year, secure
delivery to the Company of an amendment to the Letter of Credit increasing the
amount of credit by the amount of such difference.

      (b)     

If, however, the Preliminary Statement shows that the Reinsurer's Obligations
are estimated to be less than the balance of credit as of the year end, the
Company shall, no later than five (5) days prior to the end of the calendar
year, release such excess credit by agreeing to an amendment to the Letter of
Credit reducing the amount of credit available by the amount of such excess
credit.

   

Within five (5) days following the filing of the Company's annual statement with
respect to each calendar year in which an amendment to the Letter of Credit was
required in accordance with the foregoing clauses (a) and (b), the Company shall
prepare a specific statement (the "Final Statement") setting forth the
Reinsurer's Obligations for the purpose of confirming the amount of the
adjustments reflected in the amendment to the Letter of Credit obtained based on
the Preliminary Statement. If any such Final Statement indicates that the
adjustments required in the foregoing clauses (a) and (b) were inaccurate, the
Reinsurer shall secure a further amendment to the Letter of Credit reflecting
the adjustments required, in the following manner:

      (c)     

If the Final Statement shows that the Reinsurer's Obligations exceeded the
balance of credit as of the year end reflected in the Preliminary Statement, the
Reinsurer shall, no later than ten (10) days following its receipt of the Final
Statement, secure delivery to the Company of an amendment to the Letter of
Credit increasing the amount of credit by the amount of such difference.

      (d)     

If, however, the Final Statement shows that the Reinsurer's Obligations are less
than the balance of credit as of the year end reflected in the Preliminary
Statement, the Company shall, no later than ten (10) days following preparation
of the Final Statement, release such excess credit by agreeing to an amendment
to the

14

--------------------------------------------------------------------------------



 

            

Letter of Credit reducing the amount of credit available by the amount of such
excess credit.

ARTICLE XVI
COVENANTS OF THE REINSURER AND THE COMPANY

The Reinsurer hereby covenants that it:

A.     

has and shall maintain surplus to policyholders of at least thirty-five million
dollars (US $35,000,000);

  B.     

shall establish and maintain the reserves required in Section 6903 of New York's
Insurance Laws or any or any succeeding statutory provision, as such may be
amended, modified or interpreted from time to time in any regulation, bulletin
or opinion promulgated by the New York Department of Insurance, provided,
however, that if the Reinsurance Certificate with respect to any Policy provides
that the reinsurance provided hereunder is not pro rata, the Reinsurer's
contribution to the Contingency Reserve with respect to such Policy shall be
equal to fifty percent of the quarterly earned reinsurance premium with respect
to such Policy;

  C.     

shall comply with the provisions of Section 6904(c) of New York's Insurance Laws
(except that the maximum total exposures reinsured net of retrocessions and
collateral shall be one-half of that permitted for a New York financial guaranty
insurance corporation thereunder);

  D.     

in the event that the Reinsurer is an affiliate of the Company (as defined in
Section 6901(c) of the New York Insurance Law), shall not assume a percentage of
the Company's total exposures insured net of retrocessions and collateral in
excess of its percentage of equity interest in the Company; and

  E.     

assumes, together with all other reinsurers of the Company subject to Section
6906(a)(2)(F) of New York's Insurance Law, less than fifty percent of the total
exposures insured net of collateral remaining after deducting any reinsurance
placed with another financial guaranty insurance corporation or an insurer
writing only financial guaranty insurance as is or would be permitted by Article
69 of New York's Insurance Law.

 

The Company hereby covenants that it:

A.     

shall not submit risks to the Reinsurer if, after giving effect to such
submission, the Reinsurer would be in violation of it’s covenants set forth in
clauses (D) or (E) above.

15

--------------------------------------------------------------------------------




ARTICLE XVII
CONFIDENTIALITY

A.     

The Reinsurer agrees to maintain the confidentiality of the Policies, the
reinsurance of the Policies and the underlying transactions and documents (the
“Information”), except

    (i)     

      as to affiliates, directors, employees, regulators, independent auditor,
counsel, agents or other advisors of the Reinsurer to whom it is necessary or
prudent to show or discuss the Information for purposes related to the Reinsurer
and/or an affiliate’s underwriting analysis or evaluating, monitoring or
reporting the Reinsurer or its affiliates involvement in the individual risk
presented to the Reinsurer by the Company, each of whom will be informed of the
confidential nature of the Information;

    (ii)     

      in any statement or testimony pursuant to a subpoena or order by any
court, government body, agency or authority, or as otherwise required by law or
in connection with litigation;

    (iii)     

      upon the request or demand of any regulatory authority;

    (iv)     

      as to potential or actual assignees, insurers, retrocessionaires and/or
other transfers of an interest (including extensions of credit) related to the
individual risk presented to the Reinsurer by the Company, provided that such
entities are subject to substantially the same confidentiality requirements with
respect to the Information as those applicable to the parties hereto;

        (v)       as to Information that (a) is or becomes generally available
to the public other than as a result of a disclosure by the Reinsurer or any of
its affiliates or their agents; (b) becomes available to the Reinsurer or any of
its affiliates on a non-confidential basis from a source other than the
Reinsurer or any of its affiliates or one of their agents; (c) was known to the
Reinsurer or any of its affiliates on a non-confidential basis or has been or is
subsequently independently developed by the Reinsurer or any of its affiliates
prior to its disclosure by the Company or one of its agents; or (d) constitutes
experience, content, knowledge or know-how that is susceptible of use without
disclosure to a third party of the identity or source of such information and
without infringement of any copyright, patent, trademark or other proprietary
rights of any kind whatsoever of the Company; or         (vi)       to a rating
agency in connection with the Reinsurer’s or any of its affiliates’ credit
rating provided, however, that, in the case of (i) above, such entity is not, or
such individual is not affiliated with, a financial guaranty insurer in
competition with the Company, and provided further that, in the case of (ii)
above, the Reinsurer shall promptly notify the


16

--------------------------------------------------------------------------------



 

    Company of such subpoena and shall allow at the Company’s direction and
expense the Company to contest such subpoena. If required by a participant in a
transaction insured by a Policy, the Reinsurer shall execute a separate
confidentiality agreement requiring the above confidentiality with respect to
such transaction.      B.     

With respect to Information disclosed by the Reinsurer or any of its affiliates
to the Company and/or its affiliates, the terms, conditions and obligations of
this Agreement shall apply to the Company and its affiliates as though they were
the Reinsurer and to the Reinsurer and its affiliates as though they were the
Company, mutatis mutandis.

ARTICLE XVIII
ERRORS AND OMISSIONS

Any inadvertent delay, omission or error shall not be held to relieve any party
hereto from any liability that would have attached to it under this Master
Certificate had such delay, omission or error not been made, provided that the
liability of the Reinsurer under this Master Certificate or any Reinsurance
Certificate shall in no event exceed the terms, conditions and provisions
specified therein nor extend to cover any risks or classes of insurance
generally or specifically excluded therein.

ARTICLE XIX
ARBITRATION

As a condition precedent to any right of action hereunder, any and all disputes
relating to this Agreement, including its formation, interpretation and
performance, shall be resolved by a panel of three arbitrators and such
arbitration shall be initiated at the written request of either party. Each
party shall choose an arbitrator and the two so chosen shall choose the third.
If either party fails to appoint an arbitrator within thirty (30) days of being
requested to do so by the other party, the requesting party may choose both
arbitrators who shall choose the third. In the event the two arbitrators are
unable to agree upon the third arbitrator within thirty (30) days of their
appointment, each of them shall name five, of whom the other shall decline four
and the decision shall be made by drawing lots. All arbitrators shall be active
or retired executive officers of insurance or reinsurance companies normally
transacting business in the United States of America, and shall not have a
personal or financial interest in the parties or the outcome of the arbitration.

The arbitration panel shall have power to fix all procedural rules for the
holding of the arbitration including discretionary power to make orders as to
any matters which it may consider proper in the circumstances of the case and
consistent with this Agreement with regard to pleadings, discovery, inspection
of the documents, examination of witnesses, sanctions for failure to comply with
the panel's rulings and any other matter whatsoever relating to the conduct of
the arbitration.

17

--------------------------------------------------------------------------------




The panel shall make its decision with regard to the custom and practice of the
applicable insurance and reinsurance business. The panel is relieved of all
judicial formalities and may abstain from following the strict rules of evidence
and procedure.

Each party shall bear the expenses of the arbitrator it selected and shall share
equally with the other in the expenses of the third arbitrator and the
arbitration. The panel shall issue its decision as promptly as possible
following the completion of a hearing, if there is one, but in no event may
punitive, exemplary, multiple or enhanced compensatory damages be awarded. The
majority decision of the arbitrators shall be final and binding upon all parties
to the proceeding. Judgment may be entered upon the award of the panel in any
court having jurisdiction thereof.

The arbitration shall take place in New York, New York unless the panel deems it
in the best interest of the arbitration to conduct all or part of the
arbitration at another location.

ARTICLE XX
NO THIRD PARTY BENEFICIARIES

Nothing herein shall in any manner create any obligations or establish any
rights against a party hereto in favor of any person which is not a party to
this Master Certificate, unless otherwise expressly provided herein.

ARTICLE XXI

ADDRESSES FOR NOTICES AND REMITTANCES

All reports, payments, remittances, notices, letters, instructions or any other
communications between the parties to this Master Certificate shall be addressed
as follows:

To the Company:       XL Capital Assurance Inc.     1221 Avenue of the Americas
    New York, New York 10020     Fax: (212) 478-3579     Attn: General Counsel  
To the Reinsurer:   XL Reinsurance America Inc.     Seaview House     70 Seaview
Avenue     Stamford, CT 06902     Fax: (203) 964-5309     Attn: General Counsel


18

--------------------------------------------------------------------------------




provided, however, that in the event a party notifies the other parties in
writing of a change in address, all communications shall thereafter be directed
to the address indicated in such notice.

ARTICLE XXII
GOVERNING LAW

A.     

This Master Certificate shall be deemed to have been made under and governed by
the laws of New York.

ARTICLE XXIII
DEFINITIONS

Unless otherwise defined herein, the terms as used herein shall have the
meanings set forth below:

A.     

“Assuming Reinsurer” shall have the same definition as provided in the SPECIAL
TERMINATION Article.

  B.     

“Business Day” shall have the same definition as provided in the ACCOUNTS,
REPORTS AND REMITTANCES Article.

  C.     

“Contingency Reserve” shall mean the reserve required under Section 6904 of New
York's Insurance Law to be maintained by the Company in connection with any Bond
reinsured by a reinsurance certificate.

  D.     

“Incurred Loss” shall mean Losses plus Loss Adjustment Expenses paid by the
Company, less salvages and recoveries.

  E.     

“Insured Bond Issue” shall mean all bonds, notes or other such instruments of a
single type and source of security and for which the Company or XL Capital
Assurance (U.K.) Limited has issued or reinsured as a Policy.

  F.     

“Loss” or “Losses” shall mean the amount of liability paid by the Company
(whether directly or as reinsurer) with respect to an Insured Bond Issue under
the written terms, limits and conditions of the applicable Policy and related
contract, if any.

  G.     

“Loss Adjustment Expenses” shall mean all expenses which have been paid by the
Company (whether directly or as reinsurer in the investigation, adjustment,
settlement or defense of claims covered under Policies reinsured hereunder, but
not including office, administrative or overhead expenses of the Company or of
an affiliate or salaries and expenses of its officials and employees or an
affiliate.


19

--------------------------------------------------------------------------------




H.     

“Master Certificate” shall mean this Master Certificate, as amended from time to
time in accordance with its terms.

  I.     

“Net Written Premium” shall have the same meaning set forth in the PREMIUM
Article.

  J.     

“Policy” shall have the same meaning set forth in the BUSINESS COVERED Article.

  K.     

“Reinsurance Certificate(s)” shall be in the form of Exhibit B hereto.

  L.     

“Special Payment” shall have the same definition as provided in the ACCOUNTS,
REPORTS AND REMITTANCES Article.

  M.     

“XLCA UK” shall mean XL Capital Assurance (U.K.) Ltd, a subsidiary of the
Company.

20

--------------------------------------------------------------------------------




IN WITNESS WHEREOF the parties hereto have caused this Master Certificate to be
executed in duplicate this 1st day of March, 2007.

XL Capital Assurance Inc.       By:   /s/ Susan B. Comparato     Name: Susan B.
Comparato     Title: General Counsel       XL Reinsurance America Inc.       By:
  /s/ Steve P. Agosta     Name: Steve P. Agosta     Title: General Counsel


21

--------------------------------------------------------------------------------



REINSURANCE CERTIFICATE1
for an
INDIVIDUAL RISK CESSION
under the
FACULTATIVE MASTER CERTIFICATE
between
XL CAPITAL ASSURANCE INC. (“XLCA”)
and
XL REINSURANCE AMERICA INC. (“XL RE”)

REINSURANCE CERTIFICATE NO.

ISSUER:

ISSUE:

POLICY NUMBER:

POLICY EFFECTIVE DATE:

EFFECTIVE DATE OF THIS
CESSION:

TYPE OF COVERAGE:

ATTACHMENT POINT:

Excess of Loss

Note: The attachment point above relates only to the principal portion of the
obligation insured by XLCA. XLRE shall be responsible for interest on the
principal portion of its losses. For Reinsurance Certificates where risk is
reinsured under more than one Policy, the Attachment Point shall be in the
aggregate for all excess of loss Policies (i.e., the Attachment Point for
multiple excess of loss Policies remains at the applicable single risk limit).

 

TOTAL PRINCIPAL INSURED BY XLCA:

TOTAL PRINCIPAL CEDED TO XL RE:



Excess of (x) [applicable percentage] times the Total Principal Insured by XLCA
over (y) the Attachment


 
1 Use this form only for “Excess of Loss” coverage.



22

--------------------------------------------------------------------------------




  Point.     XL RE PREMIUM:       CEDING COMMISSION: None.


The cession evidenced by this Reinsurance Certificate shall be subject to all
the terms and conditions contained in the Facultative Master Certificate between
the parties. By signing this Reinsurance Certificate, XL Reinsurance America Inc
expressly acknowledges and agrees that all conditions to its acceptance of this
cession have been met.

SUBMITTED BY:   ACCEPTED BY: XL CAPITAL ASSURANCE INC.   XL REINSURANCE AMERICA
INC       BY: ____________________   BY: ____________________       NAME:  
NAME: TITLE: Associate General Counsel   TITLE: DATE:   DATE:


23

--------------------------------------------------------------------------------



REINSURANCE CERTIFICATE2
for an
INDIVIDUAL RISK CESSION
under the
FACULTATIVE MASTER CERTIFICATE
between
XL CAPITAL ASSURANCE INC. (“XLCA”)
and
XL REINSURANCE AMERICA INC. (“XL RE”)

REINSURANCE CERTIFICATE NO.

ISSUER:

ISSUE:

POLICY NUMBER:

POLICY EFFECTIVE DATE:

EFFECTIVE DATE OF THIS
CESSION:

TYPE OF COVERAGE:   Quota Share


TOTAL PRINCIPAL INSURED BY
XLCA:

TOTAL PRINCIPAL CEDED TO XL
RE:

XLCA GROSS PREMIUM CEDED TO
XL-RE:

CEDING COMMISSION:

The cession evidenced by this Reinsurance Certificate shall be subject to all
the terms and conditions contained in the Facultative Master Certificate between
the parties. By signing this Reinsurance Certificate, XL Reinsurance America Inc
expressly

 
2 Use this form only for “Quota Share” coverage.



24

--------------------------------------------------------------------------------



acknowledges and agrees that all conditions to its acceptance of this cession
have been met.

SUBMITTED BY:   ACCEPTED BY: XL CAPITAL ASSURANCE INC.   XL REINSURANCE AMERICA
INC       BY: ____________________   BY: ____________________       NAME:  
NAME: TITLE: Associate General Counsel   TITLE: DATE:   DATE:


25

--------------------------------------------------------------------------------